DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 5-10, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant amended claim 1 to include the functional recitation “said passive capillary valves preventing leakage of fluid out of the mixing feature”. Applicant draws support for the added functional language citing paras. [0069] and [0073]. The office is unable to find support for such functional language within the cited paragraphs or any other portion of applicant’s specification.
Paragraph [0069] discloses that in capillary pumping fluid along the walls of a channel tends to travel at speeds different that fluid in the middle of the channel. This tendency provides inconsistency in nanoparticle manufacture.
Paragraph [0073] discloses that the utilization of “sample switching” facilitates the removal of “overly dilute, poorly mixed, or uneven pre-flow” from entering the final nanoparticle formulation.
Neither of these applicant cited paragraphs provide any disclosure related to preventing leakage of fluid out of the mixing feature. Paragraph [0069] discloses the rate of fluid flow in a microchannel during capillary pumping while para. [0073] discloses that “sample switching” facilitates the removal poorly constituted nanoparticle formulation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claims 1, 2, 5-10, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said passive capillary valves preventing leakage of fluid out of the mixing feature”. It is unclear and indefinite how the passive capillary valves prevent leakage of fluid out of the mixing feature. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-10, and 19-21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVoe et al. (U.S. Publication 2017/0297029), hereinafter “DeVoe” in view of Bovd et al. (U.S. Publication 2007/0028969), hereinafter “Bovd” and Gebauer (U.S. Publication 20040140252).
In regards to claim 1, DeVoe discloses a microfluidic mixing platform having a bulk (106), comprising: (a) an inlet well (112), (b) a microchannel (from 112 to 114) having a length, (c) passive capillary valves (110, see also para. [0041] which discloses that there may be a plurality of valves 110) at points in said length, (d) a mixing feature (108), and (e) an outlet (114), wherein said passive capillary valves (110) are disposed downstream of the mixing device (108) and prevent capillary flow along the microchannel (see paras. [0043] and [0045]), and wherein at least one passive capillary valve (110) comprises a widening of the microchannel with an angle of at least 95 degrees and up to 160 degrees relative to the direction of overall fluid flow in the microchannel (see Fig. 1C and para. [0044].
DeVoe does not specifically disclose that the passive capillary valve is located upstream from the mixing feature. However, Bovd teaches a mixing platform wherein a mixing chamber may be located upstream from another chamber (para. [0032]).
Taken together, it is the office’s position that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have located a passive capillary valve upstream of a mixing chamber to control the flow and mixing steps of a variety of reagents. Locating a passive capillary valve upstream of the mixing chamber would facilitate the mixing of at least two reagents prior to the mixing with a third reagent.
DeVoe does not specifically disclose that the microchannel transition includes a rounded shoulder with a radius of curvature. However, Gebauer teaches a microfluidic mixing platform that includes rounded corners anywhere the fluid changes direction in relation to the main direction of flow (para. [0057]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have rounded the shoulders between the microchannel and the passive capillary valves of DeVoe to minimize flow turbulence as taught by Gebauer.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, DeVoe, as modified, discloses all of the structural limitations necessitated by the claim. Accordingly, it is the office’s position that DeVoe, as modified, teaches “said passive capillary valves preventing leakage of fluid out of the mixing feature” at least to the same extent disclosed by applicant. See MPEP §2114.
In regards to claim 2, the bulk (106) comprises a rigid matrix capable of machine manufacture.
In regards to claims 5-8, the passive capillary valve comprises a widening of the microchannel at an angle of at least 100 degrees and up to 150 degrees relative to the direction of fluid flow. See Fig. 1C and para. [0044], which discloses that the expansion angle is 150 degrees as illustrated and that the expansion angle effects the burst pressure of the valve.
In regards to claims 9 and 10, DeVoe disclose that a passive capillary valve comprises a widening of the microchannel at an angle relative to the direction of fluid flow, and wherein said angle is graduated and has a minimum radius of curvature. 
While DeVoe does not explicitly state the minimum radius of curvature, the MPEP makes clear that a mere carrying forward of an original patented conception (i.e. radius of curvature at flow corners) involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05 II A.
In regards to claim 19, said microfluidic mixing platform further comprises a pump or a syringe disposed to move fluid along the microchannel. See para. [0043], which discloses sample loading via a pipette. 
	In regards to claim 20, the office notes that DeVoe disclose that the platform may include a plurality of valves (para. [0041]). To the extent that the passive capillary valve was modified, it is the office’s position that It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have likewise modified all passive capillary valves to achieve results as discussed above. 
In regards to claim 21, see the rejection of claims 5-10.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues that DeVoe, as modified, does not disclose “said passive capillary valves preventing leakage of fluid out of the mixing feature”. As discussed above, it is the office’s position that such recitation in new matter and unclear and indefinite. 
Applicant argues that modifying DeVoe in view of Gebauer is inappropriate because the rounded portion taught by Gebauer is to minimize turbulence which is contrary to the purpose of DeVoe’s valve which is to stop flow. The office disagrees. It is the office’s position that applicant mischaracterizes the purpose of DeVoe’s valve. It is the office’s position that the purpose of DeVoe’s valve is to provide consistent filling of the reaction chamber (para. [0045], lines 1-2). The minimization of fluid turbulence, as taught by Gebauer, further serves DeVoe’s goal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753